Citation Nr: 1527477	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-32 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for wedge resection of the right lung middle lobe, for hamartoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active duty from October 1954 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the appeal period the benign neoplasms of the right middle lobe of the Veteran's lung were manifested by problems breathing; PFT results for FEB-1, FEB-1/FVC, and DLCO (SB) were all greater than 80 percent of predicted.  


CONCLUSION OF LAW

During the appeal period, benign neoplasms of the right middle lobe of the Veteran's lung does not warrant a compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.96, 4.97, 4.118, Diagnostic Codes 6820-6844 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, required notice was provided by a letter in May 2012.  Neither the Veteran, nor the representative, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  VA treatment records have been associated with the record and the Veteran has not identified any evidence that has not otherwise been obtained.  The Veteran has also provided statements and argument in support of his claim.  A VA examination was conducted in September 2012 which described the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor representative has objected to the adequacy of the examination conducted during this appeal.  Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011) (although the Board is required to consider issues independently raised by the evidence of record, the Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why the medical examiners' reports were competent and sufficiently informed).  The Board acknowledges that the Veteran's representative submitted an Informal Hearing Presentation in June 2015, which asserted that the Veteran's 2012 VA examination for respiratory disorders was too old to adequately assess the Veteran's disability.  However, there has not been any medical evidence submitted since the examination to show through treatment that the disability has worsened.  Therefore, the Board finds that a more current examination is not needed to adjudicate the claim.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was offered the opportunity to testify at a hearing before the Board, and requested that a hearing be scheduled, but withdrew that request in a February 2015 statement.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has asserted that his current 0 percent rating for a service-connected lung disorder does not adequately compensate his disability picture.  The Veteran was granted service connection and assigned a 0 percent rating for that disability in a March 1976 rating decision.  The Veteran did not appeal that decision, but later filed a claim for an increased rating in May 2012.  A November 2012 rating decision continued the 0 percent rating, and the Veteran perfected an appeal to that decision.  Therefore, the Board will consider evidence as of May 2011, one year before the date the Veteran filed an increased rating claim.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  The Board has considered whether a staged rating is warranted.  However, the evidence shows that staged ratings are not warranted for the Veteran's disability picture.  

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those Diagnostic Codes will not be combined with each other.  Rather, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2014).

Diseases contemplated by Diagnostic Codes 6840 through 6845 are rated either under the General Rating Formula for restrictive lung diseases, or under the applicable Diagnostic Code for the primary disorder.  38 C.F.R. § 4.97 (2014).  In this case, the Veteran is currently rated under the General Rating Formula under Diagnostic Code 6820-6844.

Under the General Rating Formula, a 10 percent rating is warranted for chronic pleural effusion or fibrosis with forced expiratory volume in one second (FEV-1) of 71 to 80 percent of the predicted value; or FEV-1/forced vital capacity (FVC) of 71 to 80 percent of the predicted value; or diffusion capacity of the lung by the single breath method (DLCO (SB)) of 66 to 80 percent of the predicted value.  A 30 percent rating is warranted for chronic pleural effusion or fibrosis with FEV-1 of 56-70 percent of the predicted value; or FEV-1/FVC of 56 to 70 percent of the predicted value; or DLCO (SB) of 56 to 65 percent of the predicted value.  For a 60 percent rating, there must be chronic pleural effusion or fibrosis with FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value; or DLCO (SB) of 40 to 55 percent of the predicted value; or maximum oxygen consumption is 15 to 20 ml/kg/minute (with cardiorespiratory limit).  A maximum 100 percent rating is available for FEV-1 of less than 40 percent of the predicted value; or FEV-1/FVC of less than 40 percent of the predicted value; or DLCO (SB) of less than 40 percent of the predicted value; or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale; or right ventricular hypertrophy; or pulmonary hypertension; or episodes of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (2014).

The Veteran is currently rated under Diagnostic Code 6820-6844, which covers benign neoplasms with post-surgical residuals (including lobectomies).  38 C.F.R. § 4.97, Diagnostic Code 6820 (2014).  Pulmonary function tests (PFTs) are required except in certain circumstances specified in 38 C.F.R. § 4.96(d).  When there is a disparity between the results of different pulmonary function test FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6) (2014).

At a September 2012 VA examination, the Veteran stated that while he was in service he had problems breathing, and was found to have had a right middle lobe tumor.  He had the tumor removed in July 1969 and recovered and continued working in air traffic.  The examiner noted that the Veteran reported problems with breathing at the examination, and that previous PFT readings had shown to be inconclusive.  The Veteran also reported experiencing shortness of breath when lying down or when climbing stairs.  The Veteran noted that he was using Proventil, Atrovent, and Albuterol.  The examiner noted that in addition to the wedge resection of the right middle lobe, the Veteran had a diagnosis of chronic obstructive pulmonary disease (COPD).  The examiner noted that the Veteran's disability did not impact his ability to work.  PFT results included pre-bronchodilator FVC of 95 percent predicted; FEV-1 of 112 percent predicted; FEV-1/FVC of 112 percent predicted; and DLCO (SB) of 116 percent predicted.  Post bronchodilator PFT results were FVC of 105 percent predicted; FEV-1 of 137 percent predicted; and FEV-1/FVC of 126 percent predicted.

An October 2012 addendum opinion noted that it was at least as likely as not that the Veteran's need for any bronchodilator therapy was due to his COPD.  The examiner made that determination based on the Veteran's chest X-rays.  A November 2012 addendum opinion noted that the Veteran's service connected hamartoma removal was less likely related to the diagnosis of COPD.  The examiner noted that the Veteran's COPD was more likely caused by exposure to lung irritants that damaged the lungs and the airways.  

The criteria of Diagnostic Code 6844 require that, for a compensable rating to be warranted, PFT results must demonstrate FEV-1 between 71 and 80 percent of the predicted value; or FEV-1/FVC between 71 and 80 percent of the predicted value; or DLCO (SB) between 66 to 80 percent of the predicted value.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2014).  After a review of all the evidence, the Board finds that none of the above schedular requirements have been satisfied.  Therefore, a compensable rating during the appeal period is not warranted.

The evidence indicates that the Veteran exhibited minimal respiratory symptomatology.  The record indicates that PFT testing performed in September 2012 revealed FEV-1 and FEV-1/FVC measurements greater than 80 percent of the predicted value.  No other PFT results are of record dating after September 2012 but the Veteran has not alleged that he received additional medical treatment during that period that includes either PFT results consistent with compensable disability rating under Diagnostic Code 6844 or more severe respiratory symptomatology than that which is indicated in the above summary.

The Board has also considered the Veteran's allegations that his respiratory symptoms have been worse than that which his current 0 percent rating compensates.  As a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, those lay statements are not competent to establish that the Veteran's symptoms amounted to the particular level of disability contemplated by the relevant diagnostic criteria for this disability.  The rating criteria require that pulmonary function testing be administered, which is beyond the competency of laypersons.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 4.97, Diagnostic Code 6844 (2014).

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's respiratory symptoms did not satisfy the diagnostic criteria for a compensable rating for the appeal period.  The evidence demonstrates that the Veteran had occasional shortness of breath but was essentially asymptomatic following surgery and that at no time from May 2011 were his respiratory symptoms factually ascertainable so as to warrant an increased rating.  His pulmonary function tests did not provide measurements that met the criteria for a higher rating.

Consequently, the Board finds that the preponderance of the evidence is against the claim for a compensable rating and a schedular increased rating is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board has the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to the service-connected right lung disorder.  The evidence shows that the Veteran had occasional shortness of breath but that his disability was not severe enough to cause abnormal PFT readings, entitling him to a compensable rating.  The evidence also does not show marked interference with employment or frequent hospitalization due to the disability.  Therefore, the disability does not warrant referral for extraschedular consideration.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted that his service-connected disability has precluded him from either obtaining or maintaining substantially gainful employment.  Therefore, the Board finds that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable rating for wedge resection of the right lung middle lobe, for hamartoma, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


